UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-- - - ee ee eee ee eH | KX

UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
en OF FORFEITURE/
: MONEY JUDGMENT
GREG ZEHNER,
S119 Cr. 485 (AT)
Defendant.

WHEREAS, on or about October 21, 2019, GREG ZEHNER, (the
“defendant”) was charged in a six-count Superseding Information, S1
19 Cr. 485 (AT) (the “Information”) with (a) four counts of violating
Title 21, United States Code, Section 846; and (b) two counts of
violating Title 21, United States Code, Section 841(b)(1)(C) and
Title 18, United States Code, Section 2;

WHEREAS, the Information included a forfeiture allegation
as to Counts One through Six of the Information, seeking forfeiture
to the United States, pursuant to Title 21, United States Code,
Section 853, of any and all property constituting or derived from
any proceeds the defendant obtained directly or indirectly as a
result of the offense charged in Counts One through Six of the
Information, and any and all property used or intended to be used in
any manner or part to commit and to facilitate the commission of the

violation charged in Counts One through Six of the Information,

including, but not limited to a sum of money in United States
currency representing the amount of all proceeds obtained as a result
of the offense charged in Counts One through Six of the Information;

WHEREAS, on or about October 21, 2019, the defendant pled
guilty to Counts One through Six of the Information, pursuant to an
agreement with the Government, wherein the defendant admitted to the
forfeiture allegations with respect to Counts One through Six, and
agreed to forfeit, pursuant to Title 21, United States Code, Section
853, a sum of money representing the amount of proceeds constituting
or derived from the offenses charged in Counts One through Six of
the Information;

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of 5S, 25%, , United States currency,
representing proceeds traceable to the commission of the offenses
charged in Counts One through Six of the Information; and

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Geoffrey S. Berman, United
States Attorney, Assistant United States Attorney, Andrew Thomas of
counsel, and the defendant, and his counsel, Steven Raiser, Esq.,
that:

1. As a result of the offenses charged in Counts One
through Six of the Information, to which the defendant pled guilty,
a money judgment in the amount of $439 En United States currency

(the “Money Judgment”), representing proceeds traceable to the

2
commission of the offenses charged in Counts One through Six of the
Information.

Zw Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, GREG ZEHNER,
and shall be deemed part of the sentence of the defendant, and shall
be included in the judgment of conviction therewith.

3% All payments on the outstanding Money Judgment shall
be made by postal money order, bank or certified check, made payable,
in this instance, to the United States Marshals Service, and
delivered by mail to the United States Attorney’s Office, Southern
District of New York, Attn: Money Laundering and Transnational
Criminal Enterprises Unit, One St. Andrew’s Plaza, New York, New

York 10007 and shall indicate the defendant’s name and case number.

4, The United States Marshals Service shall be
authorized to deposit the payments on the Money Judgment in the
Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

5. Pursuant to Title 21, United States Code, Section
853(p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of

the Money Judgment.
6. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to amend
it as necessary, pursuant to Rule 32.2 of the Federal Rules of
Criminal Procedure.

Bs The Clerk of the Court shall forward three certified
copies of this Consent Preliminary Order of Forfeiture/Money
Judgment to Assistant United States Attorney Alexander J. Wilson,
Co-Chief of the Money Laundering and Transnational Criminal
Enterprises Unit, United States Attorney’s Office, One St. Andrew's

Plaza, New York, New York 10007.
of Forfeiture/Money Judgment may be

counterparts,

9. The signature page of this Consent Preliminary Order

executed in one or more

each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GEOFFERY S. BERMAN
United States Attorney for the
Southern District of New York

By:

By:

By:

GREG a
Z

 

Andrew Thomas
Assistant United States Attorney
(212) 637-2106

fe

Tai ner

fl! Pa

wee Raiser, Esq.
Attorney for Defendant
Raiser & Kenniff, P.C.
300 Old Country Road
Suite 351

Mineola, New York 11501

SO ORDERED:

 

THE HONORABLE ANALISA TORRES
UNITED STATES DISTRICT JUDGE

2h¢/wro
DATE

Aftie/r2»
DATE

—wiilmee,

DATE

apt 20

DATE
